                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 MEGHAN CHRISTMAS,                             )   CIVIL NO. 3:17-CV-1568 (KAD)
     Plaintiff,                                )
                                               )
        v.                                     )
                                               )
 SUN LIFE ASSURANCE COMPANY                    )
 OF CANADA,                                    )
      Defendant.                               )   December 13, 2018

                   MEMORANDUM OF DECISION RE:
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12] AND
   DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS [ECF NO. 11]

Statement of the Case

       The Plaintiff, Meghan Christmas, (“Plaintiff” or “Christmas”) pursuant to the Employee

Retirement and Income Security Act (“ERISA”), 29 U.S.C. §1001 et seq., challenges the denial of

her claim for Long Term Disability (“LTD”) benefits by the Defendant, Sun Life Assurance

Company of Canada (“Defendant” or “Sun Life”). Before the Court are Christmas’s motion for

summary judgment and Sun Life’s motion for judgment on the record, both of which the Parties

have agreed should be treated as motions for a trial “on the papers.” The Court has reviewed the

parties’ submissions, the administrative record, the applicable statutory scheme and controlling

appellate authority on the issues presented. For the reasons that follow, Christmas’s motion for

summary judgment is DENIED, and Sun Life’s motion for judgment on the pleadings is

GRANTED.

Factual and Procedural Background

       Christmas worked for ISGN Corporation (“ISGN”) as a “Manager – Global Solutions

Integration” until April 9, 2014. ISGN had a LTD benefits plan for its employees that is covered

by the provisions of ERISA and insured by Sun Life (the “Plan”). ISGN is the Plan administrator,



                                               1
but it delegated to Sun Life “its entire discretionary authority” to review and to decide claims for

LTD benefits as follows:

               The Plan Administrator has delegated to Sun Life its entire
               discretionary authority to make all final determinations regarding
               claims for benefits under the benefit plan insured by this Policy.
               This discretionary authority includes, but is not limited to, the
               determination of eligibility for benefit, based upon enrollment
               information provided by the Policyholder, and the amount of a
               benefits due, and to construe the terms of this Policy.

               Any decision made by Sun Life in the exercise of this authority,
               including review of denials of benefit, is conclusive and binding on
               all parties. Any court reviewing Sun Life’s determinations shall
               uphold such determination unless the claimant proves that Sun
               Life’s determinations are arbitrary and capricious.

       In this case:

               Total Disability or Totally Disabled means during the Elimination
               Period and the next 24 months, the Employee, because of Injury or
               Sickness, is unable to perform the Material and Substantial Duties
               of his Own Occupation. . . . To qualify for benefits, the Employee
               must satisfy the Elimination Period with the required number of
               days of Total Disability, Partial Disability or combination of Days
               of Total and Partial Disability.

       Christmas stopped working on April 9, 2014. She filed a claim for LTD benefits on June

3, 2014. Thereafter, Christmas submitted multiple medical records from multiple treatment

providers in support of her claim, including the records of Dr. Christopher Skola, her

rheumatologist, and Dr. Michael Karasik, her gastroenterologist. Ultimately, Sun Life denied

Christmas’s claim for LTD benefits on July 28, 2014. Christmas appealed the denial on December

31, 2014. During the appeal process, Sun Life engaged National Medical Review, Co. Ltd.

(“NMR”) to provide a records review by three physicians — D. Dennis Payne, M.D, Board

Certified in Internal Medicine and Rheumatology; David Hoenig, M.D., Board Certified in

Neurology and Pain Medicine; and Steven Channick, M.D., Board Certified in Internal Medicine.

After reviewing the medical records provided by Christmas, each reviewing physician provided


                                                 2
an assessment of Christmas’s medical conditions particular to his specialty. Based largely on these

assessments, Sun Life determined that the denial of benefits was the appropriate decision and

denied Christmas’s appeal on March 3, 2015. This action was filed thereafter on September 20,

2017.

        As noted above, Sun Life’s motion is captioned a motion for “judgment on the record”

while Christmas’s motion is styled as a motion for summary judgment. “Sometimes in ERISA

cases parties make a ‘motion for judgment on the administrative record,’ which we have observed

is a motion that does not appear to be authorized in the Federal Rules of Civil Procedure. . . . If

such a motion is treated as a summary judgment motion, the district court must limit its inquiry to

determining whether questions of fact exist for trial. . . . In some circumstances, it may be

appropriate for the district court to treat such a motion as requesting essentially a bench trial ‘on

the papers’ with the District Court acting as the finder of fact. . . . In that scenario, the district

court may make factual findings, but it must be clear that the parties consent to a bench trial on the

parties’ submissions, . . . and the district court must make explicit findings of fact and conclusions

of law pursuant to Federal Rule of Civil Procedure 52(a).” O’Hara v. Nat’l Union Fire Ins. Co.

of Pittsburgh, PA, 642 F.3d 110, 116 (2d Cir. 2011) (citations omitted; internal quotation marks

omitted). Here, the Parties have explicitly advised the Court, citing O’Hara, that they seek a trial

“on the papers.” Joint Report of Rule 26(f) Planning Meeting, ECF No. 9; Joint Status Report,

ECF No. 22; Pls.’ Mem. Supp. Summ. J., ECF No. 12-1.

Standard of Review

        The Court must first determine the appropriate standard of review to be applied to Sun

Life’s determination to deny Christmas’s claim for LTD benefits. Christmas contends that de novo

review applies here, while Sun Life contends that an arbitrary and capricious standard applies.




                                                  3
       “[ERISA] permits a person denied benefits under an employee benefit plan to challenge

that denial in federal court.” Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 108 (2008). “In

‘determining the appropriate standard of review,’ a court should be ‘guided by principles of trust

law’; in doing so, it should analogize a plan administrator to a trustee of a common-law trust; and

it should consider a benefit determination to be a fiduciary act (i.e., an act in which the

administrator owes a special duty of loyalty to the plan beneficiaries).” Id. 111 (quoting Firestone

Tire & Rubber Co. v. Bruch, 489, U.S. 101, 111–13 (1989)). Under principles of trust law, a plan

administrator’s denial of benefits will generally be reviewed de novo, unless the plan itself

provides otherwise. Id. See also, Hobson v. Metro. Life Ins. Co., 574 F.3d 75, 82 (2d Cir. 2009)

(“a administrator’s decision to deny benefits is reviewed de novo” except “where, . . . written plan

documents confer upon a plan administrator the discretionary authority to determine eligibility.”)

       However, where the plan documents give the plan administrator discretion to review and

to decide benefit claims, a reviewing court will not disturb the plan administrator’s decision

denying benefits “unless it is arbitrary and capricious.” Hobson, 574 F.3d at 82 (internal quotations

omitted). Under this deferential level of review, a court will overturn an administrator’s decision

to deny benefits only where the decision “was without reason, unsupported by substantial evidence

or erroneous as a matter of law.” Id. at 83. Substantial evidence “is such evidence that a reasonable

mind might accept as adequate to support the conclusion reached by [the decisionmaker] . . . and

requires more than a scintilla but less than a preponderance.” Miller v. United Welfare Fund, 72

F.3d 1066, 1072 (2d Cir. 1995) (alterations in original). The scope of review is narrow, and this

Court cannot substitute its own judgment for that of the plan administrator. Hobson, 574 F.3d at

83-84; Pagan v. NYNEX Pension Plan, 52 F.3d 438, 442 (2d Cir. 1995).




                                                 4
       Here, the Parties agree that the Plan at issue gives the Plan administrator, ISGN,

discretionary authority to review and to decide benefit eligibility for Plan enrollees. ISGN

delegated its “entire discretionary authority” to review and to decide benefit eligibility to Sun Life.

Thus, the arbitrary and capricious standard of review applies in this case.

       Notwithstanding the foregoing, Christmas urges this Court to apply a de novo standard of

review. She relies upon the fact that Sun Life was operating under a conflict of interest insofar as

it was both deciding eligibility and funding benefits. Where an employer both funds a plan and

determines eligibility thereunder, a clear conflict of interest exists. Glenn, 554 U.S. at 112.

Similarly, a conflict exists where the plan administrator is not the employer but rather an insurance

company selected both to review and decide claims and to pay them where an employee is found

eligible. Id. at 114–15. Under these circumstances, however, the standard of review is not

revisited. Rather, the conflict becomes one of the factors considered when applying the arbitrary

and capricious standard of review. Id. 115–16. See also McCauley v. First Unum Life Ins. Co 551

F.3d 126, 133 (2d Cir. 2008) (“a plan under which an administrator both evaluates and pays

benefits claims creates the kind of conflict of interest that courts must take into account and weigh

as a factor in determining whether there was an abuse of discretion but does not make de novo

review appropriate”); Hobson, 574 F.3d at 82–83 (same).

       Christmas also avers that de novo review is appropriate insofar as Sun Life did not comply

with Department of Labor regulations that require a claim administrator “take into account all

comments, documents, records, and other information submitted by the claimant related to the

claim.” 29 C.F.R. 2560.503-1(h)(2)(iv). See Halo v. Yale Health Plan, 819 F.3d 42, 57–58 (2d

Cir. 2016) (holding that failure of plan administrator to adhere strictly to the labor regulations

subjects the denial of coverage to de novo standard of review, even where the plan gives discretion




                                                  5
to the administrator). The factual predicate for this argument is that certain source statements

submitted by Christmas’s treating physicians, Dr. Skola and Dr. Karasik, were not provided to Sun

Life’s three reviewing physicians. A review of the record, however, belies this claim.

       The records at issue are Dr. Karasik’s “Crohn’s Disease Source Statement,” dated

November 21, 2014, and Dr. Skola’s “Physical Medical Source Statement,” dated November 6,

2014. As indicated above, in evaluating Christmas’s claim, Sun Life engaged three physicians —

Dr. Payne, Dr. Hoenig, and Dr. Channick — to conduct an independent records review. Attached

to each of these physicians’ assessments, is a cover page indicating the “records provided for

review.” Each cover page lists records from Dr. Karasik dated from March 6, 2013 through

January 21, 2015. Dr. Karasik’s source statement falls squarely within this timeframe. Each cover

page also lists records from Dr. Skola dated from February 7, 2014 through November 6, 2014.

Dr. Skola’s November 6, 2014 source statement falls within this timeframe as well. Indeed, Dr.

Skola’s source statement is the only document from Dr. Skola dated November 6, 2014. It is

therefore the only possible record referenced by the reviewing physicians on their list of records

provided for review.

       Moreover, Dr. Channick and Dr. Hoenig specifically included the content of Dr. Karasik’s

source statement in their assessments, and Dr. Channick further included the content of Dr. Skola’s

source statement in his assessment. Because the record reflects that each of the reviewing

physicians received the same materials, the Court infers that all three reviewing physicians

received the statements at issue, even if they did not all include the content of each of those

statements in their assessments. Christmas’s reliance upon Halo v. Yale Health Plan, 819 F.3d 42

(2d Cir. 2016) as requiring de novo review is therefore misplaced. Sun Life’s denial of benefits

shall be reviewed under the arbitrary and capricious standard as set forth above.




                                                6
Discussion

       As noted throughout the records, between 2012 and 2015 Christmas was diagnosed at

various times with gastrointestinal issues (including Crohn’s disease, irritable bowel syndrome,

and reflux), psoriasis, arthritis, back pain, joint pain, fatigue, and fibromyalgia. Sun Life’s

reviewing physicians each opined, within their respective specialty, that Christmas’s medical

records did not support a claim of disability as of April 9, 2014 or thereafter. In their assessments,

the reviewing physicians each opined that there was no substantial change in Christmas’s condition

prior to or after April 9, 2014, that the objective findings in Christmas’s medical records were not

consistent with Christmas’s subjective complaints, and that there was insufficient information to

support the claimed diagnoses, disabilities, or limitations on Christmas’s ability to work. On

appeal, Christmas argues that Sun Life’s reliance upon these assessments was arbitrary and

capricious because the reviewing physicians did not adequately address in their assessments the

opinions of Dr. Skola and Dr. Karasik concerning the nature and severity of her medical conditions.

       “ERISA and the Secretary of Labor’s regulations under the Act require ‘full and fair’

assessment of claims and clear communication to the claimant of the ‘specific reasons’ for benefit

denials. . . . But these measures do not command plan administrators to credit the opinions of

treating physicians over other evidence relevant to the claimant’s medical condition.” Black &

Decker Disability Plan v. Nord, 538 U.S. 822, 825 (2003). Although a plan administrator may not

arbitrarily refuse to credit a claimant’s reliable evidence, “courts have no warrant to require [plan]

administrators automatically to accord special weight to the opinions of a claimant’s physician;

nor may courts impose on plan administrators a discrete burden of explanation when they credit

reliable evidence that conflicts with a treating physician’s evaluation.” Id. at 834 (footnote

omitted); Hobson, 574 F.3d at 85. As discussed above, if there is substantial evidence in the record




                                                  7
to support the plan administrator’s determination, that determination must stand. Hobson, 574

F.3d at 83–84.

       The medical records supplied by Christmas in support of her claim included two statements

from Dr. Skola dated June 6, 2014 and November 6, 2014 respectively. The June 2014 statement

provided that she had psoriatic arthritis, right and left wrist synovical tenderness, bilateral hand

stiffness, foot plantar fasciitis, and low back stiffness. For limitations, Dr. Skola indicated that

Christmas could not stand or walk at all, could sit for only one to three hours a day, and could

drive for only one to three hours a day. Although he indicated she could firmly grasp objects, he

stated she was unable to perform “fine manipulating” and restricted her to lifting ten pounds. He

further opined that she was “unable to work due to active psoriatic arthritis” and gave her a Class

5 rating for her physical impairment rendering her “incapable of minimum (sedentary) activity.”

Dr. Skola also opined regarding Christmas’s mental impairment, indicating that she is “unable to

engage in stress situations or engage in interpersonal relations (marked limitation).” He indicated

that Christmas is unable to work within the limitations described in any capacity and that her

limitations are permanent.

       The November 2014 statement included diagnoses of “seronegative spondylitis arthritis

related to Crohn’s,” carpal tunnel syndrome, “degenerative spondylosis, pars defect,” and

depression.   Dr. Skola described Christmas’s symptoms from her medical conditions as

“widespread achiness, stiffness and pain” with “bilateral hand numbness.” As to restrictions, he

now limited Christmas to fifteen minutes of sitting and fifteen minutes of standing a day. He stated

that she could sit, stand, or walk less than two hours in any eight-hour work day. He also restricted

her to lifting rarely ten pounds and never lifting twenty or fifty pounds. He indicated she could

never twist, stoop, crouch/squat, climb stairs, or climb ladders. He restricted the use of her hands




                                                 8
and fingers to 10 percent of an eight-hour work day and opined that she would be “off task” 25

percent or more of the time in an eight-hour work day. He estimated that she would have an

absence from work for more than four days per month.

       Dr. Karasik also submitted a “Crohn’s Medical Source Statement.” Therein, he included

diagnoses of Crohn’s disease, Primary Biliary Cerhossis, GERD, and psoriatic arthritis/psoriasis.

He indicated that Christmas had constant daily abdominal and joint pain. Dr. Karasik did not

suggest any physical limitations but stated that Christmas would have to take unscheduled

restroom breaks during the working day, that she would need ready access to a restroom, and that

she would be “off task” 25 percent or more of the time during an eight-hour work day.

Notwithstanding the content of these submissions, each of the physicians who conducted an

independent review of the entirety of Christmas’s medical records reached contrary opinions. The

propriety of each physician’s assessment will be addressed in turn.

       Dr. Channick’s Assessment

       Dr. Channick, who is a Board Certified in Internal Medicine, concluded that Christmas did

not have “Crohn’s as was previously thought.” Instead, he concluded that she had irritable bowel

syndrome and that she had this condition prior to and after April 9, 2014. Dr. Channick’s

conclusion is amply supported by the medical records he reviewed. Although given a tentative

diagnosis of Crohn’s disease by Dr. Karasik, that diagnosis was called into question by Christmas’s

other gastroenterologist, Dr. Frederick Heis in February 2014. Dr. Heis noted that Christmas’s

“wide array of symptoms” had no “clear diagnosis.” He was “not convinced” she had Crohn’s

disease. He also observed that Christmas’s “appeared to have a somatization syndrome” and he

feared she was “over medicated.” Two months later, in April 2014, Dr. Heis further reported:

               I reviewed all of her recent CT scans and her CT enterography with
               the radiologist this afternoon. There is nothing convincing to



                                                9
               support the diagnosis of Crohn disease. The liver appears normal.
               The patient’s laboratory tests were all normal except for mild
               elevation of the ALT. The antinuclear antibody is positive. All of
               her other studies are unremarkable. I told the patient she does not
               have Crohn disease. She does not appear to have primary biliary
               cirrhosis or any other significant liver problem.

In addition, Dr. Andrew Warner, a consulting gastroenterologist, saw Christmas one month later,

on May 22, 2014. He observed that “the patient has had 2 colonoscopies with ileal examination,

neither of which showed ulcerations, 2 sets of biopsies of the ileum that were nonspecific, and CT

enterography that was normal. With these 5 data points, not demonstrative of Crohn’s disease, I

cannot support the diagnosis of Crohn’s disease.”

       In addition to concluding that Christmas did not have Crohn’s disease, Dr. Channick

concluded that, from an internal medicine perspective, Christmas was physically able to perform

full time sedentary work between her alleged onset date, April 9, 2014, and the date of the report.

He also found “no restrictions needed for the work place other than free ability for bathroom breaks

for her IBS symptoms” and that “there were no diagnoses that would cause fatigue that would

prevent sedentary employment.” The clinical findings contained in Christmas’s medical records

fully support these conclusions. Accordingly, it was not arbitrary or capricious for Sun Life to

rely upon Dr. Channick’s assessment in denying Christmas’s claim.

       Dr. Hoenig’s Assessment

        Dr. Hoenig conducted an independent records review within his area of expertise —

neurology and pain medicine. Based upon his review of the records, he concluded, from a

neurological perspective, that “there is no relevant neurological treatment history and any

medically supported neurological diagnoses present during the period of April 14, 2014 to the

[date of the report]. There is no documentation of neurological pathology. In addition, there is no

documentation of neurological deficits on examination.” Dr. Hoenig found no change in



                                                10
Christmas’s health and corresponding functional capacity between when she was working and her

claimed onset date of April 9, 2014. As a result, Dr. Hoenig concluded that Christmas was not

disabled or unable to perform full time sedentary work during the relevant time period; that her

subjective complaints of pain or fatigue were not consistent with objective medical evidence; that

there was no documentation of objective cognitive or concentration deficits on neurological

examination; and that Christmas’s condition does not “appear to be primarily neurological.”

       The medical record amply supports Dr. Hoenig’s neurological assessment. As noted by

Dr. Hoenig, a neurological examination was not done during the majority of Christmas’s doctor

visits. She did, however, have an MRI of her lumbar spine in February 2014 which showed a

partially healed right pars defect, a moderate disc protrusion, a mild mass effect on the thecal sac,

but there was no evidence of mass effect on adjacent nerve roots and the MRI was otherwise

normal. Five days later, Christmas saw Dr. Howard Lantner, a neurosurgeon, for her ongoing back

pain. He noted some tenderness upon palpitation and lower extremity pain. His examination also

found, however, “painless passive range of motion to bilateral hips, 5/5 motor strength,” “negative

straight leg raises,” the ability to ambulate “without difficulty,” and “[n]o evidence of lower

extremity myelopathy.” Christmas saw Dr. Lantner again on June 12, 2014. His treatment notes

reflect that Christmas had “full power in her lower extremities and ambulates without difficulty.

She has no signs of myelopathy.” Dr. Lantner determined she was not a candidate for surgery. Of

note, on both occasions, Dr. Lantner’s “assessment” of Christmas was that she had “intermittent”

low back and lower extremities symptoms.

       Finally, Christmas saw Dr. Sharon Katz, a rheumatologist, on April 22, 2014 for “an

evaluation of generalized joint symptoms.” Dr. Katz’s exam revealed “[f]ull range of motion of

the cervical spine. No tenderness with palpitation of the vertebral column. No sign of any active




                                                 11
synovitis.” In light of these records, it was not arbitrary or capricious for Sun Life to rely on Dr.

Hoenig’s assessment.

       Dr. Payne’s Assessment

       Dr. Payne conducted an independent record review in his area of expertise, rheumatology.

Dr. Payne noted:

               There is extensive work-up in the file from a rheumatology
               perspective including imaging of the hands, wrist, and elbows and
               these studies are all normal. She has evaluations by Dr. Scola,
               rheumatology, and her laboratory data are all completely normal
               other than a positive ANA 1:40. The examination data in the file
               from a rheumatology viewpoint never reveals changes of synovitis,
               weakness, or atrophy, and there are no deformities or damage.

He also noted that the partially healed L5 pars defect did not show changes that would impair

Christmas’s function. As a result, Dr. Payne concluded that there was no rheumatological

condition which rendered Christmas unable to work or which would support significant limitations

on her functional capacity. Dr. Payne’s assessment is clearly at odds with Dr. Skola’s June 2014

and November 2014 statements.

       Christmas’s medical records amply support Dr. Payne’s conclusions. As noted by Dr.

Payne in his assessment, Christmas’s lab results do not support a rheumatological diagnosis, nor

do her medical records. Christmas saw Dr. Skola on April 8, 2014, the day before her claimed

onset date, at which time she complained of “constant” but “dull” pain in her hands. Dr. Skola

ordered ultrasound imaging of Christmas’s wrists on April 8, 2014, which had normal results.

Specifically, the “synovium appeared normal” and the “median nerve was visualized and appeared

normal with normal measurement of 11 mm2. The superficial and deep flexors were normal with

no tenosynovial hypertrophy.”      On April 22, 2014, Dr. Katz, a consulting rheumatologist,

examined Christmas, noting that she was in “no acute distress,” and had a “good range of motion

of all joints examined.” With respect Christmas’s “joint symptoms,” Dr. Katz did not “see any


                                                 12
sign of active inflammation” and “[saw] no reason to resume prednisone.” Shortly thereafter,

Christmas saw Dr. Skola on two more occasions, approximately one month apart. At both visits,

Christmas reported pain in her hands and back.1 At both visits, however, Dr. Skola noted that

Christmas appeared comfortable, had a full range of motion, and had “no deformity, no nodules

and no swelling.”2

       In sum, Sun Life’s reliance upon the three independent reviewing physicians’ assessments

when denying Christmas’s claim for LTD benefits, was not arbitrary and capricious. Indeed, these

assessments and the medical records that they were based upon provide well more than substantial

evidence to support Sun Life’s denial of benefits. See Hobson, 574 F.3d at 85 (holding that plan

administrator “acted within its discretion in relying upon the conclusions of its independent

consultants’ three reports”).

       To the extent Christmas claims that the requirement of objective proof is not included as a

requisite under the Plan and therefore cannot be a basis upon which benefits are denied, she is

incorrect. “[I]t is not unreasonable for ERISA plan administrators to accord weight to objective

evidence that claimant’s medical ailments are debilitating in order to guard against fraudulent of

unsupported claims of disability.” Hobson, 574 at 88. Thus, Sun Life is entitled to require Plan

participants to submit objective medical evidence to support a claim of total disability. Id.; Gaud-

Figueroa v. Metro. Life Ins. Co., 771 F. Supp. 2d 207, 216 (D. Conn. 2011).

       Lastly, Christmas asserts that Sun Life should have requested an Independent Medical

Examination (“IME”) of her and that its failure to do so was arbitrary and capricious. As Christmas

acknowledges, however, the Second Circuit has held that “requiring the plan administrator to order



       1
         At the later visit, she further reported pain in her wrist and foot.
       2
         Inexplicably, nine days after the second visit, Dr. Skola submitted the APS in which he
described Christmas as permanently disabled and unable to work.


                                                13
an IME, despite the absence of objective evidence supporting the applicant’s claim for benefits,

risks casting doubt upon, and inhibiting ‘the commonplace practice of doctors arriving at

professional opinions after reviewing medical files,’ which reduces the ‘financial burden of

conducting repetitive tests and examinations.’” Hobson, 574 F.3d at 91 (quoting Davis v. Unum

Life Ins. Co., 444 F.3d 569, 577 (7th Cir. 2006)). Thus, in the absence of objective medical

evidence to support a claimant’s disability, the plan administrator is not required to request an IME

and the failure to do so is not considered arbitrary and capricious. Hobson, 574 F.3d at 91. See

also Topolian v. Hartford Life Ins. Co., 945 F. Supp. 2d 294, 357 (E.D.N.Y. 2013). As discussed

above, the objective evidence plainly supports Sun Life’s conclusion that Christmas was not

disabled.

       For all of the foregoing reasons, the Plaintiff’s titled motion for summary judgment is

DENIED. The Defendant’s titled motion for judgment on the pleadings is GRANTED.

       Judgment shall enter in favor of the Defendant. The Clerk is directed to close this matter.

       So Ordered, this 14th day of December, 2018.



       ____/s/___________________________
       Kari A. Dooley, USDJ




                                                 14
